ORDER

PER CURIAM.
AND NOW, this 13th day of December, 2001, Jeffrey C. Keith having been disbarred from the practice of law in the *561State of Ohio by Order of The Supreme Court of Ohio filed July 18, 2001; the said Jeffrey C. Keith having been directed on September 4, 2001, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Jeffrey C. Keith is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.